UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1014


In re: PERCY JAMES TUCKER,

                    Petitioner.



           On Petition for Writ of Mandamus. (2:09-cr-00182-AWA-DEM-1)


Submitted: May 7, 2020                                            Decided: June 2, 2020


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Percy James Tucker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Percy James Tucker petitions for a writ of mandamus in his closed criminal case.

He seeks an order from this court directing the clerk to act. “[M]andamus is a drastic

remedy that must be reserved for extraordinary situations.” In re Murphy-Brown, LLC,

907 F.3d 788, 795 (4th Cir. 2018) (internal quotation marks and citations omitted). “Courts

provide mandamus relief only when (1) petitioner ‘ha[s] no other adequate means to attain

the relief [he] desires’; (2) petitioner has shown a ‘clear and indisputable’ right to the

requested relief; and (3) the court deems the writ ‘appropriate under the circumstances.’”

Id. (quoting Cheney v. U.S. Dist. Court, 542 U.S. 367, 380-81 (2004)). The writ of

mandamus is not a substitute for appeal after final judgment. Will v. United States, 389

U.S. 90, 97 (1967); In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       We have reviewed Tucker’s petition and conclude that he fails to show he is entitled

to the requested relief. Accordingly, we deny the petition for a writ of mandamus. While

this petition was pending, Tucker also filed a motion for home confinement seeking his

release from prison based on the risks associated with the COVID-19 virus. We deny the

motion without prejudice to Tucker re-filing his motion in the district court, which should

consider the motion in the first instance, and without prejudice to Tucker filing another

mandamus petition if he is barred from filing his motion in the district court. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                      PETITION DENIED



                                            2